Citation Nr: 1312742	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to June 10, 2009, and as 20 percent disabling beginning on June 10, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis with history of chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, residuals of left knee sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1951 and from October 1951 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The March 2009 rating decision granted service connection for residuals of a low back injury, right knee arthritis with history of chondromalacia, and residuals of left knee sprain.  A 10 percent rating was assigned for each disability.  

Thereafter, pursuant to a June 2009 routine VA examination, the RO issued a July 2009 rating decision.  The July 2009 rating decision increased the rating for the Veteran's degenerative disc disease of the lumbar spine from 10 percent to 20 percent, effective June 10, 2009, and denied increased ratings for the Veteran's service-connected right and left knee disabilities.  In May 2010, the Veteran filed a notice of disagreement with respect to the ratings assigned for all three disabilities.  A statement of the case was issued in November 2012, and the Veteran filed a timely substantive appeal in December 2012.

Because the Board finds that the June 2009 VA examination report is new and material evidence received prior to the expiration of the one year appeal period for the March 2009 rating decision, it is considered as having been filed in connection with the September 2008 service connection claim, which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Therefore, the March 2009 rating decision did not become final.  See id.  As such, the issues have been recharacterized to reflect that they are initial rating claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a higher initial rating for his service-connected degenerative disc disease of the lumbar spine, which is rated as 10 percent disabling prior to June 10, 2009, and as 20 percent disabling beginning on June 10, 2009.  He also claims that he is entitled to a rating in excess of 10 percent for each of his service-connected knee disabilities. 

The Veteran most recently underwent a VA examination for his degenerative disc disease of the lumbar spine in June 2009.  The June 2009 examination report notes that the Veteran did not complain of radiating pain.  On examination, there was no sensory, motor, or autonomic dysfunction, and there was no neurological deficit noted in the dermatomal segment from L1 to S3.  However, a September 2011 VA emergency department treatment record notes that the Veteran was seen for complaints of weakness, as well as burning to the bottom of his feet and legs.  Moreover, in his notice of disagreement and VA Form 9 the Veteran argued that the VA examination for his lumbar spine was inadequate because he was not asked to bend or get on the examining table.  Instead, he only recalls sitting in a chair and talking to the examiner, and having an MRI done.  He did not feel that range of motion testing was accomplished.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Because the last examination of the Veteran's spine was over three years ago, and because the September 2011 private treatment records document possible neurological complaints since the most recent VA examination, the Board finds that a new VA examination should be scheduled.  

With respect to the Veteran's claims for increased ratings for his bilateral knee disabilities, the Board notes that in his December 2012 VA Form 9, the Veteran indicated that he was seeing a physician in Jacksonville, Florida for pain control.  Although the Veteran submitted an authorization and release to obtain VA treatment records from VA's Southeast Georgia Healthcare System in January 2013, he also submitted a statement in February 2013 indicating he was not sure if certain records were in the possession of VA.  Because the record does not document that an effort has been made to obtain these private records from the Veteran's physician in Jacksonville, Florida, such development should be undertaken on remand.

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify any treatment he has received for his degenerative disc disease of the lumbar spine and bilateral knee disabilities since August 2008, to specifically include private treatment received from a physician in Jacksonville, Florida for pain control.  For any private treatment the Veteran identifies, the RO/AMC should obtain authorization from the Veteran and request the records.  Additionally, any outstanding VA treatment identified by the Veteran should be obtained, to include but not limited to VA treatment records from the VA Medical Center in Dublin, GA, dating from May 2011 to the present, from the VA Medical Center in Gainesville, FL dating from May 2009 to the present, and from the Southeast Georgia Healthcare System dating from September 2011 to the present.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, the RO/AMC must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain the records, either private or VA, should be documented in the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

3.  Once all the above actions have been completed, the claim should be re-adjudicated.  If the decision remains adverse to the Veteran, provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



